EXHIBIT 99.1 FLEET STATUS REPORT Atwood Oceanics, Inc. And Subsidiaries Fleet Status Report As of January 2, 2013 Rig Name Rated Water Depth Location Customer Estimated Contract End Date Estimated Contract Day Rate Additional Comments ULTRA-DEEPWATER ATWOOD ADVANTAGE 12,000’ Under construction in South Korea scheduled for delivery in September 2013. Eastern Mediterranean Sea NOBLE ENERGY INC. (“NOBLE”) December 2016 (36 months) Upon delivery from the shipyard, the rig will commence mobilization to the Eastern Mediterranean Sea at a day rate of approximately $409,000 with an expected arrival in December 2013. Day rate subject to change due to cost escalation provisions in the contract. ATWOOD ACHIEVER 12,000’ Under construction in South Korea scheduled for delivery in June 2014. AVAILABLE N/A ATWOOD ADMIRAL 12,000’ Under construction in South Korea scheduled for delivery in March 2015. AVAILABLE N/A ATWOOD CONDOR 10,000’ U.S. Gulf Of Mexico HESS CORPORATION July 2014 (Fixed term) Day rate subject to change due to cost escalation provisions in the contract. ATWOOD OSPREY 8,200’ Australia CHEVRON AUSTRALIA PTY. LTD. (“CHEVRON”) May 2017 (Fixed term) Approximately $490,000 through May 2014/ approximately $470,000 thereafter Day rate subject to change due to cost escalation and currency exchange provisions in the contract. DEEPWATER SEMISUBMERSIBLES ATWOOD EAGLE 5,000’ Australia WOODSIDE ENERGY LTD. (“WOODSIDE”)/ APACHE ENERGY LTD. (“APACHE”) June 2014 (Fixed term) Approximately $436,000 WOODSIDE/ $385,000 APACHE Anticipated order of drilling program is: WOODSIDE (2 wells), APACHE (2 wells), WOODSIDE (3 wells) and APACHE (remainder of term).Minimum duration of WOODSIDE’s 5 well program is approximately 170 days. Day rate subject to change due to cost escalation and currency exchange provisions in the contract. ATWOOD FALCON 5,000’ Australia APACHE November 2014 (Fixed term) Approximately $385,000 Day rate subject to change due to cost escalation and currency exchange provisions in the contract. ATWOOD HUNTER 5,000’ Equatorial Guinea NOBLE September 2013 (3 wells remaining) $388,000 / $435,000 after 155 days The contract provides an option for one well at the higher rates which must be exercised by the start of the second well. JACK-UPS ATWOOD MAKO 400’ Thailand SALAMANDER ENERGY (BUALUANG)LIMITED September 2014 (Fixed term) $145,000 through August 2013/ $155,000 thereafter ATWOOD MANTA 400’ Thailand CEC INTERNATIONAL, LTD. (“CEC”) December 2013 (Fixed term) Contract commenced in mid-December. ATWOOD ORCA 400’ Under construction in Singapore scheduled for delivery in June 2013. AVAILABLE N/A This rig is currently ahead of its construction schedule. ATWOOD BEACON 400’ Eastern Mediterranean Sea SHEMEN OIL AND GAS RESOURCES LTD. April 2013 (Fixed term) Day rate subject to change due to cost escalation provisions in the contract. ATWOOD AURORA 350’ Cameroon BOWLEVEN PLC. January 2013 (1 well remaining) Cameroon GLENCORE EXPLORATION CAMEROON LTD August 2013 (3 wells) Day rate subject to change due to cost escalation provisions in the contract. VICKSBURG 300’ Thailand CEC December 2013 (Fixed term) $105,000 till June 30, 2013/ $115,000 thereafter OTHER ATWOOD SOUTHERN CROSS 2,000’ Malta COLD STACKED N/A SEAHAWK 1,800’ Ghana COLD STACKED N/A DEFINITIONS AND DISCLAIMERS As used herein, “we”, “us”, and “our” refers to Atwood Oceanics, Inc. and its subsidiaries, except where the context indicates otherwise.Statements contained in this Fleet Status Report, including, but not limited to, information regarding our estimated rig availability, estimated delivery dates, estimated contract duration, day rates, future contract commencement dates and locations and planned out of service time are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements reflect management's reasonable judgment with respect to future events.Forward-looking statements are subject to numerous risks, uncertainties and assumptions and actual results could differ materially from those anticipated as a result of various factors including: uncertainties related to the level of activity in offshore oil and gas exploration and development; oil and gas prices; competition and market conditions in the contract drilling industry; shipyard delays and the risks inherent in the construction of a rig; delays in the commencement of operations of a rig following delivery; our ability to enter into and the terms of future contacts; possible cancelation or suspension of drilling contracts; the availability of qualified personnel; labor relations; operating hazards and risks;terrorism and political and other uncertainties inherent in foreign operations (including risk of war, civil disturbances, seizure or damage to equipment and exchange and currency fluctuations);the impact of governmental and industry laws and regulations; and environmental matters.These factors and others are described and discussedin our most recently filed annual report on Form 10-K , in our Forms 10-Q for subsequent periods and in our other filings with the Securities and Exchange Commission which are available on the SEC’s website at www.sec.gov.All information in this Fleet Status Report is as of the date indicated above and is subject to change without notice.You should not place undue reliance on forward-looking statements.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no duty to update the content of this Fleet Status Report or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations.
